DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 11-20 are objected to because of the following informalities:
Claim 8 recites “florescent” (line 5) which should be replaced with “fluorescent”.
Claim 11 recites “a first and a second phosphorescent light emitting layers” (lines 3-4) which should be replaced with “a first phosphorescent light emitting layer and a second phosphorescent light emitting layer”.
Claim 11 (Claim 12) recites “the first and the second phosphorescent light emitting layers” (line 6) which should be replaced with “the first phosphorescent light emitting layer and the second phosphorescent light emitting layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites limitations “the part of the anode” (lines 2 and 3) that lack antecedent basis because “a part of the anode” has not been defined, and it is unclear which particular part of the anode applicant is referring to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0303405 to Okumura et al. (hereinafter Okumura) in view of Taneda et al. (US 2013/0328038, hereinafter Taneda) and Kawato et al. (US 2016/0322430, hereinafter Kawato).
With respect to Claim 1, Okumura discloses an organic light emitting diode (Okumura, Figs. 1, 3-4, ¶0015, ¶0022-¶0038, ¶0057, ¶0062-¶0092), comprising:
       an anode (5) (Okumura, Fig. 3, ¶0026, ¶0027, ¶0072, ¶0073);
       an organic layer (6) (Okumura, Fig. 3, ¶0029-¶0030, ¶0073) disposed on the anode (5) and including a plurality of light emitting layers (e.g., laminated structure including blue light emitting layer, green light emitting layer,  and red light emitting layer, or multiunit structure including two or more stacked light emitting units, wherein each unit includes laminated structure with plurality of light emitting layers) (Okumura, Fig. 3, ¶0030); and
       a cathode (7) (Okumura, Fig. 3, ¶0026, ¶0027, ¶0072, ¶0073) disposed on the organic layer (6), and wherein the anode (5) includes a short reduction pattern (e.g., auxiliary wire 13 covered with insulating part 14 to prevent short-circuiting between the cathode 7 and the auxiliary wire 13) (Okumura, Fig. 3, ¶0089, ¶0092) which implements a narrow path (e.g., the auxiliary wire 13 in the groove region 12 has a mesh-like or grid-shape and is connected to the anode 5 to increase electric conductivity and to improve current distribution, and has smaller width of about 0.1 m, and thus provides a narrow path) (Okumura, Fig. 3, ¶0078, ¶0079, ¶0082).
Further, Okumura does not specifically disclose a plurality of phosphorescent light emitting layers, wherein a phosphorescent light emitting layer having a highest degree of horizontal orientation of a 
However, Taneda teaches a phosphorescent material (Taneda, Figs. 2A, 5, ¶0002, ¶0023-¶0027, ¶0031, ¶0035, ¶0038-¶0045, ¶0047, ¶0095-¶0100, ¶0162-¶0164, ¶0167-¶0170) having excellent horizontal orientation  which is used as a dopant of a light emitting layer in an organic El element to achieve a light emission property with a high luminance.
Further, Kawato teaches forming an organic EL display pixel comprising the light emitting layer (6a) (Kawato, Figs. 1-2, 5-6, ¶0020-¶0022, ¶0037-¶0056, ¶0058-¶0069) between the anode (4) and the cathode (8), wherein the light emitting layer (6a) Kawato, Figs. 1-2, 5-6, ¶0043) including phosphorescent dopant with a concentration of the dopant material having a local maximum (Kawato, Figs. 1-2, 5-6, ¶0045-¶0048, ¶0050-¶0051) in the vicinity of the interface on the cathode side of the light emitting layer (6a); the concentration of the dopant material (Kawato, Figs. 1-2, 5-6, ¶0071) in the light emitting layer continuously decreases from the interface side with the cathode electrode to the center portion of the light emitting layer, in the thickness direction of the light emitting layer, so that localization in the carrier distribution and the light emission distribution are prevented, and stable light emission is achieved under drive condition in a wide range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the organic light emitting diode of Okumura by forming a plurality of light emitting layers of Okumura comprising a phosphorescent dopant having excellent horizontal orientation as taught by Taneda, wherein the concentration of the phosphorescent dopant gradually changes and has a local maximum in the vicinity of the interface on the cathode side of the light emitting layer as taught by Kawato to have a plurality of phosphorescent light emitting layers, wherein a phosphorescent light emitting layer having a highest degree of horizontal orientation of a dopant among the plurality of phosphorescent light emitting layers is disposed to be adjacent to the cathode in order to provide improved organic light emitting diode having a high luminance, and stable light emission under drive condition in a wide range (Taneda, ¶0002, ¶0023-¶0027, ¶0031, ¶0035, ¶0039-¶0045; Kawato, ¶0020-¶0022, ¶0043, ¶0051, ¶0071).
Regarding Claim 2, Okumura in view of Taneda and Kawato discloses the organic light emitting diode according to claim 1. Further, Okumura discloses the organic light emitting diode, wherein the cathode (7) (Okumura, Fig. 3, ¶0026, ¶0027) is formed of a reflective metal.
Regarding Claim 4, Okumura in view of Taneda and Kawato discloses the organic light emitting diode according to claim 1. Further, Okumura does not specifically disclose the organic light emitting diode, further comprising a phosphorescent light emitting layer having a second highest degree of horizontal orientation of dopant among the plurality of phosphorescent light emitting layers, wherein the phosphorescent light emitting layer having a second highest degree of horizontal orientation of a dopant is disposed to be adjacent to the anode.
However, Taneda teaches a phosphorescent material (Taneda, Figs. 2A, 5, ¶0002, ¶0023-¶0027, ¶0031, ¶0035, ¶0038-¶0045, ¶0047, ¶0095-¶0100, ¶0162-¶0164, ¶0167-¶0170) having excellent horizontal orientation  which is used as a dopant of a light emitting layer in an organic El element to achieve a light emission property with a high luminance.
Further, Kawato teaches forming an organic EL display pixel comprising the light emitting layer (6a) (Kawato, Figs. 1-2, 5-6, ¶0020-¶0022, ¶0037-¶0056, ¶0058-¶0069) between the anode (4) and the cathode (8), wherein the light emitting layer (6a) Kawato, Figs. 1-2, 5-6, ¶0043) including phosphorescent dopant with a concentration of the dopant material having a local maximum (Kawato, Figs. 1-2, 5-6, ¶0045-¶0048, ¶0050-¶0051) in the vicinities of the interfaces on the anode and cathode sides of the light emitting layer (6a); the concentration of the dopant material (Kawato, Figs. 1-2, 5-6, ¶0071) in the light emitting layer continuously decreases from the interface sides with the anode and cathode electrodes to the center portion of the light emitting layer, in the thickness direction of the light emitting layer, so that localization in the carrier distribution and the light emission distribution are prevented, and stable light emission is achieved under drive condition in a wide range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the organic light emitting diode of Okumura by forming a plurality of light emitting layers of Okumura comprising a phosphorescent dopant having excellent horizontal orientation as taught by Taneda, wherein the concentration of the phosphorescent dopant has a local maximum in the vicinity of the interface on the anode side of the light emitting layer as taught by Kawato to have the organic light 
Regarding Claim 9, Okumura in view of Taneda and Kawato discloses the organic light emitting diode according to claim 1. Further, Okumura discloses the organic light emitting diode, wherein the short reduction pattern (e.g., auxiliary wire 13 covered with insulating part 14 to prevent short-circuiting between the cathode 7 and the auxiliary wire 13) (Okumura, Fig. 3, ¶0089, ¶0092) encloses an outer edge of the emission area (e.g., the emission does not occur in the region on which the auxiliary wire 13 and the insulating layer 14 are formed) of a pixel and makes the part of the anode inside the short reduction pattern and the part of the anode outside the short reduction pattern connect to each other through the narrow path (e.g., the part of the anode 5 in adjacent emission regions and the part of the anode in the adjacent trenches 12 are connected through the auxiliary wire 13 in the trenches 12).
Regarding Claim 10, Okumura in view of Taneda and Kawato discloses the organic light emitting diode according to claim 1. Further, Okumura discloses a lighting apparatus (e.g., a lighting device including the organic electroluminescence element) (Okumura, Figs. 1-3, ¶0011-¶0014, ¶0022-¶0023, ¶0072, ¶0117), comprising the organic light emitting diode according to claim 1.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0303405 to Okumura in view of Taneda (US 2013/0328038) and Okamoto et al. (US 2015/0287949, hereinafter Okamoto).
With respect to Claim 1, Okumura discloses an organic light emitting diode (Okumura, Figs. 1, 3-4, ¶0015, ¶0022-¶0038, ¶0057, ¶0062-¶0092), comprising:
       an anode (5) (Okumura, Fig. 3, ¶0026, ¶0027, ¶0072, ¶0073);
       an organic layer (6) (Okumura, Fig. 3, ¶0029-¶0030, ¶0073) disposed on the anode (5) and including a plurality of light emitting layers (e.g., laminated structure including blue light emitting layer, green light emitting layer,  and red light emitting layer, or 
       a cathode (7) (Okumura, Fig. 3, ¶0026, ¶0027, ¶0072, ¶0073) disposed on the organic layer (6), and wherein the anode (5) includes a short reduction pattern (e.g., auxiliary wire 13 covered with insulating part 14 to prevent short-circuiting between the cathode 7 and the auxiliary wire 13) (Okumura, Fig. 3, ¶0089, ¶0092) which implements a narrow path (e.g., the auxiliary wire 13 in the groove region 12 has a mesh-like or grid-shape and is connected to the anode 5 to increase electric conductivity and to improve current distribution, and has smaller width of about 0.1 m, and thus provides a narrow path) (Okumura, Fig. 3, ¶0078, ¶0079, ¶0082).
Further, Okumura does not specifically disclose a plurality of phosphorescent light emitting layers, wherein a phosphorescent light emitting layer having a highest degree of horizontal orientation of a dopant among the plurality of phosphorescent light emitting layers is disposed to be adjacent to the cathode.
However, Taneda teaches a phosphorescent material (Taneda, Figs. 2A, 5, ¶0002, ¶0023-¶0027, ¶0031, ¶0035, ¶0038-¶0045, ¶0047, ¶0095-¶0100, ¶0162-¶0164, ¶0167-¶0170) having excellent horizontal orientation  which is used as a dopant of a light emitting layer in an organic El element to achieve a light emission property with a high luminance.
Further, Okamoto teaches forming an organic electroluminescent element comprising a plurality of light emitting layers (Okamoto, Figs. 1, 6, ¶0014-¶0018, ¶0038-¶0053, ¶0059-¶0068, ¶0081-¶0122, ¶0207-¶0212, ¶0289-¶0314, ¶0336, ¶0343, ¶0371, ¶0381, ¶0384, ¶0416-¶0418) having balanced reduction in brightness, wherein the plurality of light emitting layers (e.g., 14/17 in Fig. 1 or 53/63/73 in Fig. 6) (Okamoto, Figs. 1, 6, ¶0038-¶0046, ¶0108-¶0110, ¶0289-¶0300) including fluorescent and phosphorescent dopants is formed between the anode (21, in Fig. 1 or 75, in Fig. 6) and the cathode (22, in Fig. 1, or 76 in Fig. 6); and an embodiment (e.g., Sample 110 and 112) (Okamoto, ¶0381-¶0382, ¶384, ¶0336, ¶0343, ¶0371), wherein the first light emitting layer includes phosphorescent light emitting layer comprising phosphorescent dopant, the second light emitting layer includes fluorescent light emitting 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the organic light emitting diode of Okumura by forming a plurality of light emitting layers of Okumura comprising a phosphorescent dopant having excellent horizontal orientation as taught by Taneda, wherein the first and third light emitting layers including phosphorescent light emitting layers comprising phosphorescent dopants are adjacent to the anode and cathode and the second light emitting layer includes fluorescent light emitting layer comprising fluorescent dopant as taught by Okamoto to have a plurality of phosphorescent light emitting layers, wherein a phosphorescent light emitting layer having a highest degree of horizontal orientation of a dopant among the plurality of phosphorescent light emitting layers is disposed to be adjacent to the cathode in order to provide improved organic light emitting diode having a high luminance, and balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Taneda, ¶0002, ¶0023-¶0027, ¶0031, ¶0035, ¶0039-¶0045; Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Regarding Claim 2, Okumura in view of Taneda and Okamoto discloses the organic light emitting diode according to claim 1. Further, Okumura discloses the organic light emitting diode, wherein the cathode (7) (Okumura, Fig. 3, ¶0026, ¶0027) is formed of a reflective metal.
Regarding Claim 3, Okumura in view of Taneda and Okamoto discloses the organic light emitting diode according to claim 1. Further, Okumura does not specifically disclose that a distance between a bottom surface of the cathode and a top surface of the phosphorescent light emitting layer having a highest degree of horizontal orientation of a dopant ranges from 900 Å to 1200 Å.
However, Okamoto teaches that the organic EL element (50) (Okamoto, Fig. 6, ¶0234-¶0239, ¶0289-¶0297) including a plurality of light emitting layers (53/63/73) has a distance between a bottom surface of the cathode (e.g., 76) (Okamoto, Fig. 6, ¶0289-¶0297) and a top surface of the phosphorescent light emitting layer (e.g., 73) adjacent to the cathode that corresponds to a thickness of the third electron transport layer (74), and that a thickness of each layer of the light emitting unit of the 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Taneda/Okamoto by optimizing thickness of the electron transport layer between the cathode and the phosphorescent light emitting layer as taught by Okamoto to have a distance between a bottom surface of the cathode and a top surface of the phosphorescent light emitting layer having a highest degree of horizontal orientation of a dopant ranges from 900 Å to 1200 Å in order to provide to provide homogeneousness and stability of light emitting color of the light emitting units, and to obtain improved organic electroluminescent element having balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0101, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Regarding Claim 4, Okumura in view of Taneda and Okamoto discloses the organic light emitting diode according to claim 1. Further, Okumura does not specifically disclose the organic light emitting diode, further comprising a phosphorescent light emitting layer having a second highest degree of horizontal orientation of dopant among the plurality of phosphorescent light emitting layers, wherein the phosphorescent light emitting layer having a second highest degree of horizontal orientation of a dopant is disposed to be adjacent to the anode.
However, Taneda teaches a phosphorescent material (Taneda, Figs. 2A, 5, ¶0002, ¶0023-¶0027, ¶0031, ¶0035, ¶0038-¶0045, ¶0047, ¶0095-¶0100, ¶0162-¶0164, ¶0167-¶0170) having excellent horizontal orientation  which is used as a dopant of a light emitting layer in an organic El element to achieve a light emission property with a high luminance.
Further, Okamoto teaches forming an organic electroluminescent element comprising a plurality of light emitting layers (Okamoto, Figs. 1, 6, ¶0014-¶0018, ¶0038-¶0053, ¶0059-¶0068, ¶0081-¶0122, ¶0207-¶0212, ¶0289-¶0314, ¶0336, ¶0343, ¶0371, ¶0381, ¶0384, ¶0416-¶0418) having balanced 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Taneda/Okamoto by forming a plurality of light emitting layers of Okumura comprising a phosphorescent dopant having excellent horizontal orientation as taught by Taneda, wherein the first and third light emitting layers including phosphorescent light emitting layers comprising phosphorescent dopants are adjacent to the anode and cathode and the second light emitting layer includes fluorescent light emitting layer comprising fluorescent dopant as taught by Okamoto to have the organic light emitting diode, further comprising a phosphorescent light emitting layer having a second highest degree of horizontal orientation of dopant among the plurality of phosphorescent light emitting layers, wherein the phosphorescent light emitting layer having a second highest degree of horizontal orientation of a dopant is disposed to be adjacent to the anode in order to provide improved organic electroluminescent element having a high luminance, and balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Taneda, ¶0002, ¶0023-¶0027, ¶0031, ¶0035, ¶0039-¶0045; Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Regarding Claim 5, Okumura in view of Taneda and Okamoto discloses the organic light emitting diode according to claim 4. Further, Okumura does not specifically disclose that a distance between a bottom surface of the cathode and a top surface of the phosphorescent light emitting layer having a second highest degree of horizontal orientation of a dopant ranges from 2600  Å to 2900 Å.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Taneda/Okamoto by optimizing thickness of the layers between the cathode and the phosphorescent light emitting layer adjacent to the anode as taught by Okamoto to have a distance between a bottom surface of the cathode and a top surface of the phosphorescent light emitting layer having a second highest degree of horizontal orientation of a dopant ranges from 2600  Å to 2900 Å in order to provide homogeneousness and stability of light emitting color of the light emitting units, and to obtain improved organic electroluminescent element having balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0101, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Regarding Claim 6, Okumura in view of Taneda and Okamoto discloses the organic light emitting diode according to claim 4. Further, Okumura does not specifically disclose the organic light emitting 
However, Okamoto teaches an embodiment (e.g., Sample 110 and 112) (Okamoto, ¶0381-¶0382, ¶384, ¶0336, ¶0343, ¶0371), wherein the stack of layers between the anode and cathode comprises the first light emitting layer includes phosphorescent light emitting layer comprising phosphorescent dopant, the second light emitting layer includes fluorescent light emitting layer comprising fluorescent dopant, and the third light emitting layer includes phosphorescent light emitting layer comprising phosphorescent dopant; wherein the difference of the lowering brightness of each light emitting layer is regulated and the change in color tone of the organic electroluminescent element is suppressed (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0381-¶0382, ¶384, ¶041- ¶0418).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Taneda/Okamoto by forming a plurality of light emitting layers comprising a phosphorescent dopant having excellent horizontal orientation as taught by Taneda, wherein the first and third light emitting layers including phosphorescent light emitting layers comprising phosphorescent dopants are adjacent to the anode and cathode and the second light emitting layer includes fluorescent light emitting layer comprising fluorescent dopant as taught by Okamoto to have the organic light emitting diode, further comprising a fluorescent light emitting layer disposed between the phosphorescent light emitting layer having the highest degree of horizontal orientation of a dopant and the phosphorescent light emitting layer having the second highest degree of horizontal orientation of a dopant in order to provide improved organic light emitting diode having balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Regarding Claim 7, Okumura in view of Taneda and Okamoto discloses the organic light emitting diode according to claim 6. Further, Okumura does not specifically disclose the organic light emitting diode, wherein a distance between a bottom surface of the cathode and a top surface of the fluorescent light emitting layer ranges from 1700 Å to 2000 Å.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Taneda/Okamoto by optimizing thickness of the layers between the cathode and the second light emitting layer as taught by Okamoto to have the organic light emitting diode, wherein a distance between a bottom surface of the cathode and a top surface of the fluorescent light emitting layer ranges from 1700 Å to 2000 Å in order to provide homogeneousness and stability of light emitting color of the light emitting units, and to obtain improved organic electroluminescent element having balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0101, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Regarding Claim 8, Okumura in view of Taneda and Okamoto discloses the organic light emitting diode according to claim 6. Further, Okumura does not specifically disclose the organic light emitting diode, wherein the phosphorescent light emitting layer having the highest degree of horizontal orientation of a dopant is a red phosphorescent light emitting layer, the phosphorescent light emitting layer having 
However, Okamoto teaches an embodiment (e.g., Sample 110 and 112) (Okamoto, ¶0381-¶0382, ¶384, ¶0336, ¶0343, ¶0371), wherein the stack of layers between the anode and cathode comprises the first light emitting layer includes phosphorescent light emitting layer comprising green and red phosphorescent dopants, the second light emitting layer includes fluorescent light emitting layer comprising blue fluorescent dopant (Okamoto, ¶0381), and the third light emitting layer includes phosphorescent light emitting layer comprising green and red phosphorescent dopants; wherein the difference of the lowering brightness of each light emitting layer is regulated and the change in color tone of the organic electroluminescent element is suppressed (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0381-¶0382, ¶384, ¶041- ¶0418).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Taneda/Okamoto by forming a plurality of light emitting layers comprising a phosphorescent dopant having excellent horizontal orientation as taught by Taneda, wherein the first and third light emitting layers including phosphorescent light emitting layers comprising green and red phosphorescent dopants are adjacent to the anode and cathode and the second light emitting layer includes fluorescent light emitting layer comprising blue fluorescent dopant as taught by Okamoto to have the organic light emitting diode, wherein the phosphorescent light emitting layer having the highest degree of horizontal orientation of a dopant is a red phosphorescent light emitting layer, the phosphorescent light emitting layer having the second highest degree of horizontal orientation of a dopant is a green phosphorescent light emitting layer, and the fluorescent light emitting layer is a blue fluorescent light emitting layer in order to provide improved organic light emitting diode having balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Regarding Claim 9, Okumura in view of Taneda and Okamoto discloses the organic light emitting diode according to claim 1. Further, Okumura discloses the organic light emitting diode, wherein the short reduction pattern (e.g., auxiliary wire 13 covered with insulating part 14 to prevent short-circuiting 
Regarding Claim 10, Okumura in view of Taneda and Okamoto discloses the organic light emitting diode according to claim 1. Further, Okumura discloses a lighting apparatus (e.g., a lighting device including the organic electroluminescence element) (Okumura, Figs. 1-3, ¶0011-¶0014, ¶0022-¶0023, ¶0072, ¶0117), comprising the organic light emitting diode according to claim 1.
Claims 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0303405 to Okumura in view of Kawato (US 2016/0322430).
With respect to Claim 11, Okumura discloses an organic light emitting diode (Okumura, Figs. 1, 3-4, ¶0015, ¶0022-¶0038, ¶0057, ¶0062-¶0092), comprising:
       an anode (5) (Okumura, Fig. 3, ¶0026, ¶0027, ¶0072, ¶0073);
       an organic layer (6) (Okumura, Fig. 3, ¶0029-¶0030, ¶0073) disposed on the anode (5) and including a first and a second light emitting layers (e.g., laminated structure including blue light emitting layer, green light emitting layer, and red light emitting layer, or multiunit structure including two or more stacked light emitting units, wherein each unit includes laminated structure with plurality of light emitting layers) (Okumura, Fig. 3, ¶0030); and
       a cathode (7) (Okumura, Fig. 3, ¶0026, ¶0027, ¶0072, ¶0073) disposed on the organic layer (6).
Further, Okumura does not specifically disclose that the first and the second phosphorescent light emitting layers each has a first emission efficiency peak at a first distance from the cathode and a second emission efficiency peak at a second distance from the cathode, wherein the first distance of the first phosphorescent light emitting layer is smaller than the first distance of the second phosphorescent light emitting layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the organic light emitting diode of Okumura by laminating the first and second light emitting layers of Okumura each comprising a phosphorescent dopant, wherein the concentration of the phosphorescent dopant gradually increases from the center portion of the light emitting layer and has a local maximum in the vicinities of the interfaces on the anode side and cathode side of the light emitting layer as taught by Kawato, such that luminescent spectrum would vary and the emission efficiency would have a first peak at the anode side and the second peak at the cathode side to have the first and the second phosphorescent light emitting layers each has a first emission efficiency peak at a first distance from the cathode and a second emission efficiency peak at a second distance from the cathode, wherein the first distance of the first phosphorescent light emitting layer is smaller than the first distance of the second phosphorescent light emitting layer in order to suppress the influence of color mixing between adjacent pixels and to enhance the display quality (Kawato, ¶0019-¶0022, ¶0043, ¶0051).
Regarding Claim 15, Okumura in view of Kawato discloses the organic light emitting diode according to claim 11. Further, Okumura discloses the organic light emitting diode, wherein the cathode (7) (Okumura, Fig. 3, ¶0026, ¶0027) is formed of a reflective metal.
Regarding Claim 20, Okumura in view of Kawato discloses the organic light emitting diode according to claim 11. Further, Okumura discloses the organic light emitting diode, wherein the anode (5) includes a short reduction pattern (e.g., auxiliary wire 13 covered with insulating part 14 to prevent short-m, and thus provides a narrow path) (Okumura, Fig. 3, ¶0078, ¶0079, ¶0082).
Claims 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0303405 to Okumura in view of Kawato (US 2016/0322430) as applied to claim 11, and further in view of Okamoto (US 2015/0287949).
Regarding Claim 12, Okumura in view of Kawato discloses the organic light emitting diode according to claim 11. Further, Okumura does not specifically disclose the organic light emitting diode, further comprising a fluorescent light emitting layer disposed between the first and the second phosphorescent light emitting layers, wherein the fluorescent light emitting layer has the first emission efficiency peak at the first distance from the cathode and the second emission efficiency peak at the second distance from the cathode.
However, Okamoto teaches forming an organic electroluminescent element comprising a plurality of light emitting layers (Okamoto, Figs. 1, 6, ¶0014-¶0018, ¶0038-¶0053, ¶0059-¶0068, ¶0081-¶0122, ¶0207-¶0212, ¶0289-¶0314, ¶0336, ¶0343, ¶0371, ¶0381, ¶0384, ¶0416-¶0418) having balanced reduction in brightness, wherein the plurality of light emitting layers (e.g., 14/17 in Fig. 1 or 53/63/73 in Fig. 6) (Okamoto, Figs. 1, 6, ¶0038-¶0046, ¶0108-¶0110, ¶0289-¶0300) including fluorescent and phosphorescent dopants is formed between the anode (21, in Fig. 1 or 75, in Fig. 6) and the cathode (22, in Fig. 1, or 76 in Fig. 6); and an embodiment (e.g., Sample 110 and 112) (Okamoto, ¶0381-¶0382, ¶384, ¶0336, ¶0343, ¶0371), wherein the stack of layers between the anode and cathode comprises the first light emitting layer includes phosphorescent light emitting layer comprising phosphorescent dopant, the second light emitting layer includes fluorescent light emitting layer comprising fluorescent dopant, and the third light emitting layer includes phosphorescent light emitting layer comprising phosphorescent dopant; wherein the difference of the lowering brightness of each light emitting layer is regulated and the change in color tone of the organic electroluminescent element is suppressed (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0381-¶0382, ¶384, ¶041- ¶0418).

Further, Kawato teaches forming an organic EL display pixel comprising the light emitting layer (6a) (Kawato, Figs. 1-2, ¶0020-¶0022, ¶0037-¶0056, ¶0066, ¶0071) between the anode (4) and the cathode (8), wherein the light emitting layer (6a) Kawato, Figs. 1-2, ¶0043) including a dopant with a concentration of the dopant material that gradually increases from the center portion of the light emitting layer and having a local maximum (Kawato, Figs. 1-2, ¶0045-¶0048, ¶0050-¶0051) in the vicinities of the interfaces on the cathode side and the anode side of the light emitting layer (6a) so that luminescent spectrum and the luminous efficacy are more variable (Kawato, Figs. 1-2, ¶0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Kawato/Okamoto by forming a fluorescent light emitting layer between the first and the second phosphorescent light emitting layers, wherein the concentration of the fluorescent dopant gradually increases from the center portion of the light emitting layer and has a local maximum in the vicinities of the interfaces on the anode side and cathode side of the light emitting layer as taught by Kawato, such that that luminescent spectrum of each layer would vary and would have a first peak at the anode side and the second peak at the cathode side to have the fluorescent light emitting layer that has the first emission efficiency peak at the first distance from the cathode and the second emission efficiency peak at the second distance from the cathode in order to suppress the influence of color mixing between adjacent pixels and to enhance the display quality (Kawato, ¶0019-¶0022, ¶0043, ¶0051).
Regarding Claim 13, Okumura in view of Kawato and Okamoto discloses the organic light emitting diode according to claim 12. Further, Okumura does not specifically disclose the organic light emitting diode, wherein a position of the second emission efficiency peak of the fluorescent light emitting layer is located between a position of the first emission efficiency peak of the first phosphorescent light emitting layer and a position of the second emission efficiency peak of the first phosphorescent light emitting layer.
However, Kawato teaches forming an organic EL display pixel comprising the light emitting layer (6a) (Kawato, Figs. 1-2, ¶0020-¶0022, ¶0037-¶0056, ¶0066, ¶0071) between the anode (4) and the cathode (8), wherein the light emitting layer (6a) Kawato, Figs. 1-2, ¶0043) including a dopant with a concentration of the dopant material that gradually increases from the center portion of the light emitting layer and having a local maximum (Kawato, Figs. 1-2, ¶0045-¶0048, ¶0050-¶0051) in the vicinities of the interfaces on the cathode side and the anode side of the light emitting layer (6a) so that luminescent spectrum and the luminous efficacy are more variable (Kawato, Figs. 1-2, ¶0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Kawato/Okamoto by forming the first and the second phosphorescent layers and the fluorescent light emitting layer between the first and the second phosphorescent light emitting layers, and further optimizing dopant concentration profile of each layer as taught by Kawato, such that luminescent spectrum of each layer would vary and the emission efficiency would have a first peak at the anode side and the second peak at the cathode side to have the organic light emitting diode, wherein a position of the second emission efficiency peak of the fluorescent light emitting layer is located between a position of the first emission efficiency peak of the first phosphorescent light emitting layer and a position of the second emission efficiency peak of the first phosphorescent light emitting layer in order to suppress the influence of color mixing between adjacent pixels and to enhance the display quality (Kawato, ¶0019-¶0022, ¶0043, ¶0051).
Regarding Claim 14, Okumura in view of Kawato and Okamoto discloses the organic light emitting diode according to claim 12. Further, Okumura does not specifically disclose that the position of the second emission efficiency peak of the fluorescent light emitting layer is located between the position 
However, Kawato teaches forming an organic EL display pixel comprising the light emitting layer (6a) (Kawato, Figs. 1-2, ¶0020-¶0022, ¶0037-¶0056, ¶0066, ¶0071) between the anode (4) and the cathode (8), wherein the light emitting layer (6a) Kawato, Figs. 1-2, ¶0043) including a dopant with a concentration of the dopant material that gradually increases from the center portion of the light emitting layer and having a local maximum (Kawato, Figs. 1-2, ¶0045-¶0048, ¶0050-¶0051) in the vicinities of the interfaces on the cathode side and the anode side of the light emitting layer (6a) so that luminescent spectrum and the luminous efficacy are more variable (Kawato, Figs. 1-2, ¶0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Kawato/Okamoto by forming the first and the second phosphorescent layers and the fluorescent light emitting layer between the first and the second phosphorescent light emitting layers, and further optimizing dopant concentration profile of each layer as taught by Kawato, such that luminescent spectrum of each layer would vary and the emission efficiency would have a first peak at the anode side and the second peak at the cathode side to have the organic light emitting diode, wherein the position of the second emission efficiency peak of the fluorescent light emitting layer is located between the position of the first emission efficiency peak of the second phosphorescent light emitting layer and the position of the second emission efficiency peak of the second phosphorescent light emitting layer in order to suppress the influence of color mixing between adjacent pixels and to enhance the display quality (Kawato, ¶0019-¶0022, ¶0043, ¶0051).
Regarding Claim 16, Okumura in view of Kawato and Okamoto discloses the organic light emitting diode according to claim 12. Further, Okumura does not specifically disclose that the first phosphorescent light emitting layer emits red light, the fluorescent light emitting layer emits blue light, and the second phosphorescent light emitting layer emits green light.
However, Okamoto teaches an embodiment (e.g., Sample 110 and 112) (Okamoto, ¶0381-¶0382, ¶384, ¶0336, ¶0343, ¶0371), wherein the stack of layers between the anode and cathode comprises the first light emitting layer includes phosphorescent light emitting layer comprising green and red phosphorescent dopants, the second light emitting layer includes fluorescent light emitting layer 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/ Kawato /Okamoto by forming the first and third light emitting layers including phosphorescent light emitting layers comprising green and red phosphorescent dopants are adjacent to the anode and cathode and the second light emitting layer includes fluorescent light emitting layer comprising blue fluorescent dopant as taught by Okamoto to have the organic light emitting diode, wherein the first phosphorescent light emitting layer emits red light, the fluorescent light emitting layer emits blue light, and the second phosphorescent light emitting layer emits green light in order to provide improved organic light emitting diode having balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Regarding Claim 17, Okumura in view of Kawato and Okamoto discloses the organic light emitting diode according to claim 12. Further, Okumura does not specifically disclose that a distance between a bottom surface of the cathode and a top surface of the first phosphorescent light emitting layer ranges from 900 Å to 1200 Å, at which the first emission efficiency peak of the first phosphorescent light emitting layer is located.
However, Okamoto teaches that the organic EL element (50) (Okamoto, Fig. 6, ¶0234-¶0239, ¶0289-¶0297) including a plurality of light emitting layers (53/63/73) has a distance between a bottom surface of the cathode (e.g., 76) (Okamoto, Fig. 6, ¶0289-¶0297) and a top surface of the phosphorescent light emitting layer (e.g., 73) adjacent to the cathode that corresponds to a thickness of the third electron transport layer (74), and that a thickness of each layer of the light emitting unit of the organic EL element is between 5 nm and 200 nm (50 Å and 2000 Å) (Okamoto, Fig. 6, ¶0101, ¶0234-¶0239), and the thickness is regulated from the view point of homogeneousness and stability of light emitting color. The claimed range overlap the range of Okamoto.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/ Kawato /Okamoto by optimizing thickness of the electron transport layer between the cathode and the first phosphorescent light emitting layer as taught by Okamoto, wherein the first phosphorescent light emitting layer has the first emission efficiency peak adjacent the cathode to have a distance between a bottom surface of the cathode and a top surface of the first phosphorescent light emitting layer that ranges from 900 Å to 1200 Å, at which the first emission efficiency peak of the first phosphorescent light emitting layer is located in order to provide to provide homogeneousness and stability of light emitting color of the light emitting units, and to obtain improved organic electroluminescent element having balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0101, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Regarding Claim 18, Okumura in view of Kawato and Okamoto discloses the organic light emitting diode according to claim 12. Further, Okumura does not specifically disclose that a distance between a bottom surface of the cathode and a top surface of the second phosphorescent light emitting layer ranges from 2600  Å to 2900 Å, at which the second emission efficiency peak of the second phosphorescent light emitting layer is located.
However, Okamoto teaches that the organic EL element (50) (Okamoto, Fig. 6, ¶0234-¶0239, ¶0289-¶0297) including a plurality of light emitting layers (53/63/73) has a distance between a bottom surface of the cathode (e.g., 76) (Okamoto, Fig. 6, ¶0289-¶0297) and a top surface of the phosphorescent light emitting layer (e.g., 73) adjacent to the anode that corresponds to a total thickness of the third light emitting unit (71) and the second light emitting unit (61), the first electron transport layer (54), and the intermediate layers (55 and 65), and a thickness of each layer of the light emitting unit of the organic EL element is between 5 nm and 200 nm (50 Å and 2000 Å) (Okamoto, Fig. 6, ¶0101, ¶0234-¶0239), and the thickness is regulated from the view point of homogeneousness and stability of light emitting color, preferably, in a  range between 10 nm and 100 nm (100 Å and 1000 Å) . Thus, with the thickness of each layer of the light emitting unit of the organic EL element of about 10 nm, the total 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Kawato/Okamoto by optimizing thickness of the layers between the cathode and the second phosphorescent light emitting layer as taught by Okamoto, wherein the second phosphorescent light emitting has the second emission efficiency peak adjacent to the anode to have a distance between a bottom surface of the cathode and a top surface of the second phosphorescent light emitting layer that ranges from 2600  Å to 2900 Å, at which the second emission efficiency peak of the second phosphorescent light emitting layer is located in order to provide homogeneousness and stability of light emitting color of the light emitting units, and to obtain improved organic electroluminescent element having balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0101, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Regarding Claim 19, Okumura in view of Kawato and Okamoto discloses the organic light emitting diode according to claim 12. Further, Okumura does not specifically disclose the organic light emitting diode, wherein a distance between a bottom surface of the cathode and the fluorescent light emitting layer ranges from 1700 Å to 2000 Å, at which the second emission efficiency peak of the fluorescent light emitting layer is located.
However, Okamoto teaches that the organic EL element (50) (Okamoto, Fig. 6, ¶0234-¶0239, ¶0289-¶0297) including a plurality of light emitting layers (53/63/73) has a distance between a bottom surface of the cathode (e.g., 76) (Okamoto, Fig. 6, ¶0289-¶0297) and the second light emitting layer (e.g., 63) that corresponds to a total thickness of the third light emitting unit (71), the second electron transport layer (64), and the intermediate layer (65), and a thickness of each layer of the light emitting unit of the organic EL element is between 5 nm and 200 nm (50 Å and 2000 Å) (Okamoto, Fig. 6, ¶0101, ¶0234-
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the organic light emitting diode of Okumura/Kawato/Okamoto by optimizing thickness of the layers between the cathode and the fluorescent light emitting layer as taught by Okamoto, wherein the fluorescent light emitting layer has the second emission efficiency peak at the cathode side to have the organic light emitting diode, wherein a distance between a bottom surface of the cathode and the fluorescent light emitting layer ranges from 1700 Å to 2000 Å, at which the second emission efficiency peak of the fluorescent light emitting layer is located in order to provide homogeneousness and stability of light emitting color of the light emitting units, and to obtain improved organic electroluminescent element having balanced reduction in brightness to suppress the change in color tone of the organic electroluminescent element (Okamoto, ¶0014-¶0018, ¶0048-¶0052, ¶0101, ¶0381-¶0382, ¶384, ¶041- ¶0418).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891